             Case 3:19-cv-05373-BHS Document 30 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4                                                  THE HONORABLE BENJAMIN H SETTLE

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 9
     CHAD TOLAND, an individual;
10                                                       NO. 3:19-cv-5373
                            Plaintiff,
11
            v.                                         STIPULATION AND ORDER OF
12                                                     DISMISSAL
     CNA INSURANCE, a private, for-profit
13   corporation, and VALLEY FORGE
     INSURANCE COMPANY, a private, for-profit
14   corporation,
                         Defendants.
15

16                                             STIPULATION

17
            It is hereby stipulated and agreed by and among Plaintiff CHAD TOLAND and
18
     Defendant VALLEY FORGE INSURANCE COMPANY, through their respective counsel that
19
     all claims in this matter have been fully resolved and may now be dismissed with prejudice and
20
     without costs to any party.
21
     ///
22

23



     STIPULATION AND ORDER OF DISMISSAL - 1 of 2                      CONNELLY LAW OFFICES
     (NO. 3:19-cv-5373)                                                        2301 North 30th Street
                                                                                Tacoma, WA 98403
                                                                       (253) 593-5100 Phone - (253) 593-0380 Fax
             Case 3:19-cv-05373-BHS Document 30 Filed 06/01/20 Page 2 of 2



 1                 DATED this 29th day of May, 2020

 2    CONNELLY LAW OFFICES, PLLC                         NICOLL BLACK & FEIG, PLLC

 3

 4    By___/s Samuel J. Daheim________________           By_/s Curt H. Feig____________
      Samuel J. Daheim, WSBA No. 52746                   Curt H. Feig, WSBA No, 19890
 5    John R. Connelly, Jr., WSBA No.                    Noah S. Jaffe, WSBA No. 43454
      2301 North 30th Street                             1325 Fourth Ave., Suite 1650
 6    Tacoma, WA 98403                                   Seattle, WA 98101
      Phone: (253) 593-5100                              Attorneys for Defendants
 7    E-mail: sdaheim@connelly-law.com
      E-mail: jconnelly@connelly-law.com
 8    Attorneys for Plaintiffs

 9
                                                   ORDER
10
            Based on the foregoing stipulation of counsel for Plaintiff Chad Toland and Defendant
11
     Valley Forge Insurance, all claims in this matter have been fully compromised and settled and
12
     are now hereby dismissed against Valley Forge Insurance and “CNA Insurance” (incorrectly
13
     named as a defendant), with prejudice and without costs to any party.
14

15          Dated this 1st day of June, 2020.

16

17

18

19
                                                         A
                                                         BENJAMIN        H.     SETTLE

                                                         United States District Judge
20

21

22

23



     STIPULATION AND ORDER OF DISMISSAL - 2 of 2                      CONNELLY LAW OFFICES
     (NO. 3:19-cv-5373)                                                        2301 North 30th Street
                                                                                Tacoma, WA 98403
                                                                       (253) 593-5100 Phone - (253) 593-0380 Fax
